                                                                1    Ann Marie Mortimer (State Bar No. 169077)
                                                                2    amortimer@HuntonAK.com
                                                                     Jason J. Kim (State Bar No. 221476)
                                                                3    kimj@HuntonAK.com
                                                                4    HUNTON ANDREWS KURTH LLP
                                                                     550 South Hope Street, Suite 2000
                                                                5    Los Angeles, California 90071-2627
                                                                6    Telephone: (213) 532-2000
                                                                     Facsimile: (213) 532-2020
                                                                7
                                                                8    Attorneys for Defendant
                                                                     BLUECROSS BLUESHIELD OF TENNESSEE, INC.
                                                                9
                                                                10                            UNITED STATES DISTRICT COURT
                                                                11                       CENTRAL DISTRICT OF CALIFORNIA
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                                 SOUTHERN DIVISION
                                                                13   ABC SERVICES GROUP, INC., a                CASE NO.: 8:19-CV-00804-DOC-DFM
                                                                14   Delaware corporation, in its capacity as   HON. DAVID O. CARTER
                                                                     assignee for the benefit of creditors of
                                                                15   MORNINGSIDE RECOVERY, LLC, a               STIPULATION AND PROTECTIVE
                                                                16   California limited liability company,      ORDER

                                                                17               Plaintiff,                     [DISCOVERY DOCUMENTS:
                                                                18                                              REFERRED TO MAGISTRATE
                                                                           v.                                   JUDGE DOUGLAS F. MCCORMICK]
                                                                19
                                                                20   BLUECROSS BLUESHIELD OF                    Complaint Served:   May 7, 2019
                                                                     TENNESSEE, INC., a Tennessee
                                                                21   corporation; and DOES 1 through 20,
                                                                22   inclusive,

                                                                23               Defendants.
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                          8:19-CV-00804
                                                                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                                1          Plaintiff ABC Services Group, Inc. (“Plaintiff”) and Defendant BlueCross
                                                                2    BlueShield of Tennessee, Inc. (“Defendant”) (each a “Party” and together, the
                                                                3    “Parties”) hereby stipulate as set forth below.
                                                                4                              PURPOSE AND LIMITATIONS
                                                                5          1.     Discovery in this action is likely to involve production of confidential,
                                                                6    proprietary, or Protected Health Information (as defined below) for which special
                                                                7    protection from public disclosure and from use for any purpose other than pursuing
                                                                8    this Litigation (as defined below) may be warranted. Accordingly, the Parties stipulate
                                                                9    to and petition the Court to enter this Stipulation and Protective Order With HIPAA-
                                                                10   Qualified Protections (“Order”) to help protect such information, and to ensure
                                                                11   disclosure of such information in relation to the Litigation complies with the Health
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Insurance Portability and Accountability Act of 1996, 42 U.S.C. §§ 1320d et seq., as
                                                                13   amended, and its implementing regulations, 45 C.F.R. Parts 160-64 (collectively,
                                                                14   “HIPAA”) and California Civil Code §§ 56 et seq., and 1798.82 et seq. The Parties
                                                                15   stipulate and agree this Order shall govern the designation and handling of all
                                                                16   documents and information produced or exchanged in the litigation (the “Litigation”)
                                                                17   by Plaintiff ABC Services, Inc.; Defendant Blue Cross Blue Shield of Tennessee, Inc.;
                                                                18   or any non-party producing documents or giving evidence in the Litigation that
                                                                19   contain non-public, confidential, commercial, trade secret, proprietary, or
                                                                20   commercially sensitive business information, including, but not limited to Protected
                                                                21   Health Information (collectively “Designated Materials”). This Order shall also
                                                                22   govern handling the documents so designated and information in such documents. The
                                                                23   Parties acknowledge that this Order does not confer blanket protections on all
                                                                24   disclosures or responses to discovery and that the protection it affords from public
                                                                25   disclosure and use extends only to the limited information or items that are entitled to
                                                                26   confidential treatment under applicable legal principles.
                                                                27
                                                                28
                                                                                                                 1                            8:19-CV-00804
                                                                                         STIPULATION AND PROTECTIVE ORDER
                                                                1                                GOOD CAUSE STATEMENT
                                                                2          2.      Information produced in discovery may contain Protected Health
                                                                3    Information subject to the protections of, inter alia, HIPAA and California Civil
                                                                4    Code §§ 56 et seq., and 1798.82 et seq. Information produced in discovery in this
                                                                5    Litigation may also contain the Parties’ trade secret, privileged, confidential, and/or
                                                                6    proprietary information. A protective order for such information is therefore justified
                                                                7    in this matter.
                                                                8          ACKNOWLEDGEMENT OF UNDER SEAL FILING PROCEDURE
                                                                9          3.      The Parties further acknowledge that this Order does not entitle them to
                                                                10   file confidential information under seal. Local Rule 79-5 of the United States District
                                                                11   Court, Central District of California, sets forth the procedures that must be followed
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   and the standards that will be applied when a Party seeks permission from the Court to
                                                                13   file material under seal.
                                                                14                         CONFIDENTIALITY DESIGNATIONS
                                                                15         4.      All documents produced in connection with the Litigation designated in
                                                                16   compliance with this Order by a Party or non-party as “Confidential” or “Attorney’s
                                                                17   Eyes Only” or “Protected Health Information,” and the information in such
                                                                18   documents, and all other information elicited through discovery in the Litigation
                                                                19   designated “Confidential” or “Attorney’s Eyes Only” or “Protected Health
                                                                20   Information” (collectively referred to as “Confidential Information”), shall be used for
                                                                21   purposes of the Litigation only and in accordance with the terms of this Order and
                                                                22   shall not be used or disclosed for any other purpose without the prior written
                                                                23   authorization of the attorney for the producing Party or of the producing non-party, in
                                                                24   each instance who has received the prior consent of his or her respective client.
                                                                25         5.      Confidential Information subject to this Order shall be divided into three
                                                                26   categories:
                                                                27                     • “Confidential”
                                                                28
                                                                                                                 2                            8:19-CV-00804
                                                                                          STIPULATION AND PROTECTIVE ORDER
                                                                1                     • “Attorney’s Eyes Only”
                                                                2                     • “Protected Health Information” – The term “Protected Health
                                                                3               Information” specifically includes “protected health information” as defined
                                                                4               in HIPAA as well as “Medical Information” as defined by the California
                                                                5               Confidentiality of Medical Information Act, Civ. Code, § 56.05(j).
                                                                6               “Protected Health Information” includes, but is not limited to, medical bills,
                                                                7               claims forms, charge sheets, medical records, medical charts, test results,
                                                                8               notes, dictation, invoices, itemized billing statements, remittance advice
                                                                9               forms, explanations of benefits, audit letters, checks, notices, and requests.
                                                                10              “Protected Health Information” also includes all notes, summaries,
                                                                11              compilations, extracts, abstracts, or oral communications that contain, are
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12              based on, or are derived from “Protected Health Information.”
                                                                13                     DESIGNATING CONFIDENTIAL MATERIALS
                                                                14         6.      Any Party or non-party producing Confidential Information under this
                                                                15   Order may designate what is produced as “Confidential,” or “Attorney’s Eyes Only,”
                                                                16   or “Protected Health Information” by stamping the words “CONFIDENTIAL” or
                                                                17   “ATTORNEY’S EYES ONLY” or “PROTECTED HEALTH INFORMATION” on
                                                                18   the face of the documents or by any other means reasonably calculated to put the
                                                                19   receiving Party on notice of the “Confidential” or “Attorney’s Eyes Only” or
                                                                20   “Protected Health Information” status of the documents as produced.
                                                                21         7.      Should it be necessary during a deposition for an attorney or witness to
                                                                22   refer to information designated “Confidential,” “Attorney’s Eyes Only” or “Protected
                                                                23   Health Information,” all persons other than those to whom disclosure is permitted by
                                                                24   this Order shall have to leave the room. When a Party or non-party wishes to designate
                                                                25   deposition testimony or documents submitted as exhibits to a deposition as
                                                                26   “Confidential” or “Attorney’s Eyes Only” or “Protected Health Information” (which
                                                                27   documents were not previously marked as such), the Party or non-party may do so on
                                                                28
                                                                                                                  3                             8:19-CV-00804
                                                                                          STIPULATION AND PROTECTIVE ORDER
                                                                1    the record during the deposition or, after receipt of the final deposition transcript and
                                                                2    exhibits, by providing written notice of the designation to the parties and any other
                                                                3    affected person within thirty (30) days of receiving the final transcript of the
                                                                4    deposition. Those portions of the deposition transcript and exhibits designated as
                                                                5    “Confidential” or “Attorney’s Eyes Only” or “Protected Health Information” shall be
                                                                6    appropriately marked as such by the reporter. All deposition transcripts in the
                                                                7    Litigation shall be treated as “Confidential” unless either Party designates certain
                                                                8    portions as “Attorney’s Eyes Only.” Documents previously marked as “Confidential”
                                                                9    or “Attorney’s Eyes Only” or “Protected Health Information” when they are later used
                                                                10   as deposition exhibits, shall automatically retain those designations with no further
                                                                11   required action by any Party.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         8.     All “Confidential” and “Attorney’s Eyes Only” designations must be
                                                                13   based on a good faith belief that the document or information is sufficiently sensitive
                                                                14   to warrant such a designation by the Party. Regarding “Attorney’s Eyes Only”
                                                                15   designations, the Party making the designation must have a good faith basis (with the
                                                                16   concurrence of its counsel) that disclosure to employees of the opposing Party (as
                                                                17   opposed to their outside counsel) would (a) create a risk of the appearance of potential
                                                                18   collusion in pricing or bidding, (b) seriously undermine the producing Party’s
                                                                19   competitive posture in future negotiations or business dealings, or (c) potentially
                                                                20   breach a contract with a non-party.
                                                                21         9.     A document produced or disclosed without a “Confidential,” “Attorney’s
                                                                22   Eyes Only” or “Protected Health Information” designation may be subsequently
                                                                23   designated as “Confidential,” “Attorney’s Eyes Only” or “Protected Health
                                                                24   Information” under Paragraph 6. In each such case, the Party or non-party designating
                                                                25   the document as “Confidential,” “Attorney’s Eyes Only” or “Protected Health
                                                                26   Information” shall provide to the other Party (or, if a non-party, to the Parties) written
                                                                27   notice of that designation and a copy of the document marked or identified under
                                                                28
                                                                                                                 4                             8:19-CV-00804
                                                                                         STIPULATION AND PROTECTIVE ORDER
                                                                1    Paragraph 6. The disclosure by the producing Party or non-party of Confidential
                                                                2    Information, regardless of whether the information was so designated at the time of
                                                                3    disclosure, shall not be deemed a waiver in whole or in part of a claim of
                                                                4    confidentiality, either on the specific information disclosed or on any other
                                                                5    information relating thereto or on the same or related subject.
                                                                6          10.    Any Party to whom documents or information designated as Confidential
                                                                7    Information are provided may challenge such designation. The Party challenging the
                                                                8    designation shall confer with the producing Party or non-party concerning the
                                                                9    appropriate confidentiality designation, if any, for the documents or information. If
                                                                10   counsel cannot resolve the issue(s) regarding the designation of a document or
                                                                11   information under this Order, the dispute may be presented to the Court by motion.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Until such time as the Court issues an order ruling on the dispute, the document or
                                                                13   information at issue shall be treated as “Confidential,” “Attorney’s Eyes Only,” or
                                                                14   “Protected Health Information” based on the designation assigned to the document or
                                                                15   information by the producing Party according to the terms of this Order.
                                                                16       LIMITATIONS ON DISCLOSURE OF CONFIDENTIAL MATERIALS
                                                                17         11.    Documents and information deemed or designated “Confidential” or
                                                                18   “Protected Health Information” may only be disclosed to: (1) counsel of record for the
                                                                19   Parties, including paralegal, secretarial and clerical employees, and IT staff; (2)
                                                                20   employees of the non-disclosing Party, including in-house counsel, insofar as it is
                                                                21   necessary for them to review the same to assist or advise the non-disclosing Party
                                                                22   regarding the Litigation; (3) authors, addressees, and recipients of particular
                                                                23   information designated as “Confidential” solely for disclosing such information of
                                                                24   which they are an author, addressee, or recipient; (4) the Judge, mediator, or special
                                                                25   master, assigned to this case, personnel of the Court, and any other judge with
                                                                26   jurisdiction over this proceeding or any appeal hereof, including any authorized
                                                                27   personnel of such Court; (5) any court reporter employed for depositions or hearings
                                                                28
                                                                                                                 5                             8:19-CV-00804
                                                                                         STIPULATION AND PROTECTIVE ORDER
                                                                1    in the Litigation, including persons operating video recording equipment at video
                                                                2    depositions; (6) employees of copy centers, document scanning services, electronic
                                                                3    discovery vendors, or similar contractors used by the Parties to reproduce or manage
                                                                4    documents produced in connection with the Litigation as well as for services provided
                                                                5    in connection with trial preparation and/or trial; and (7) any expert or consultant
                                                                6    retained or employed by any Party for the Litigation.
                                                                7          12.    Documents and information deemed or designated “Attorney’s Eyes
                                                                8    Only” may only be disclosed to: (1) outside counsel of record for the Parties,
                                                                9    including paralegal, secretarial and clerical employees, and IT staff; (2) authors,
                                                                10   addressees, and recipients of particular information designated as “Attorney’s Eyes
                                                                11   Only” solely for disclosing such information of which they are an author, addressee,
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   or recipient; (3) the Judge, mediator, or special master assigned to this case, personnel
                                                                13   of the Court, and any other judge with jurisdiction over this proceeding or any appeal
                                                                14   hereof, including any authorized personnel of such Court; (4) any court reporter
                                                                15   employed for depositions or proceedings, including persons operating video recording
                                                                16   equipment at video depositions; (5) employees of copy centers, document scanning
                                                                17   services, electronic discovery vendors, or similar contractors used by the Parties to
                                                                18   reproduce or manage documents produced in connection with the Litigation as well as
                                                                19   for services provided in connection with trial preparation and/or trial; and (6) any
                                                                20   expert or consultant retained by any Party for the Litigation.
                                                                21                  DISCLOSURE OF CONFIDENTIAL MATERIALS
                                                                22         13.    Confidential Information may be revealed, delivered, exhibited, or
                                                                23   disclosed to any court reporter employed for depositions or proceedings, including
                                                                24   persons operating video recording equipment at video depositions, employees of copy
                                                                25   centers, document scanning services, electronic discovery vendors, or similar
                                                                26   contractors used by the Parties to reproduce or manage documents produced in
                                                                27   connection with the Litigation as well as for services provided in connection with trial
                                                                28
                                                                                                                 6                            8:19-CV-00804
                                                                                         STIPULATION AND PROTECTIVE ORDER
                                                                1    preparation and/or trial, and any expert or consulting expert engaged or utilized by
                                                                2    counsel of record for the Parties to assist in the preparation of the Litigation or to
                                                                3    testify at trial or any other proceeding, provided that before being given access to
                                                                4    information deemed or designated “Confidential,” “Attorney’s Eyes Only” or
                                                                5    “Protected Health Information,” the individuals identified in this paragraph must read
                                                                6    and agree to be bound by this Order by endorsing Exhibit A.
                                                                7              DISPOSAL OF CONFIDENTIAL INFORMATION FOLLOWING
                                                                8                                         LITIGATION
                                                                9          14.    Confidentiality is to be maintained both during and after the Litigation.
                                                                10   Within thirty (30) days of conclusion of the Litigation, all Confidential Information or
                                                                11   documents containing data or information obtained, derived, or generated from such
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   documents, shall be destroyed or returned to the Party who produced them. Upon
                                                                13   request, counsel shall confirm such destruction or return in writing. Notwithstanding
                                                                14   the foregoing, counsel of record for each Party may retain one set of pleadings,
                                                                15   depositions, and discovery responses, and may retain any notes, documents, and
                                                                16   copies thereof which are work product, consistent with his or her ordinary file
                                                                17   management and/or document retention policies, and/or those of his or her firm. Such
                                                                18   retained Confidential Information and related materials will remain subject to this
                                                                19   Order.
                                                                20                                       NO ADMISSION
                                                                21         15.    Entering into, agreeing to, and/or producing or receiving Confidential
                                                                22   Information or otherwise complying with this Order shall not operate as or constitute
                                                                23   an admission by any Party that any Confidential Information contains or reflects trade
                                                                24   secrets, proprietary or commercially sensitive information, or any other confidential
                                                                25   matter.
                                                                26                                         NO WAIVER
                                                                27         16.    Review of the Confidential Information by counsel, experts, or
                                                                28
                                                                                                                  7                             8:19-CV-00804
                                                                                         STIPULATION AND PROTECTIVE ORDER
                                                                1    consultants for the Parties in the Litigation shall not waive the confidentiality of the
                                                                2    documents or objections to production or from otherwise objecting to discovery it
                                                                3    believes to be improper.
                                                                4          17.    The inadvertent, unintentional, or in camera disclosure of Confidential
                                                                5    Information shall not be deemed a waiver in whole or in part of any Party’s claims of
                                                                6    confidentiality.
                                                                7          18.    Nothing herein shall be deemed to waive any privilege or work product
                                                                8    protection, nor shall an inadvertent disclosure of material protected by privilege or
                                                                9    work product protection constitute a waiver of such privilege or protection.
                                                                10                       QUALIFIED HIPAA PROTECTIVE ORDER
                                                                11         19.    The Parties are hereby granted the right to produce, to use, to exchange,
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   and to obtain from any Party or health care provider, health plan, or other HIPAA
                                                                13   covered entity,or business associate of a covered entity, all information relating to the
                                                                14   provision of health care or billing or payment for the provision of such health care for
                                                                15   the medical claims at issue in the Litigation.
                                                                16         20.    This Order authorizes any third party provided with an authorized request
                                                                17   for the production of documents or deposition or trial attendance to disclose relevant
                                                                18   Protected Health Information in response to such request. This Order is intended to
                                                                19   authorize such disclosures under the privacy regulations issued under HIPAA. See 45
                                                                20   C.F.R. § 164.512(e)(1)(i).
                                                                21         21.    The Parties are expressly prohibited from using or disclosing any
                                                                22   Protected Health Information obtained under this Order for any purpose other than in
                                                                23   relation to the Litigation.
                                                                24                              MISCELLANEOUS PROVISIONS
                                                                25         22.    The Parties agree that any information or documents designated
                                                                26   “Confidential,” “Attorney’s Eyes Only” or “Protected Health Information” that is
                                                                27   referenced in an order of the Court shall be subject to the conditions and restrictions in
                                                                28
                                                                                                                  8                            8:19-CV-00804
                                                                                          STIPULATION AND PROTECTIVE ORDER
                                                                1    this Order.
                                                                2          23.     Nothing in this Order shall limit a Party that made the specific
                                                                3    designation under this Order and produced the document or information from using its
                                                                4    own documents, nor prevent such Party from disclosing its own Confidential
                                                                5    Information to any person. However, any use by a Party of a document or information
                                                                6    inconsistent with this Order will be considered by the Court in resolving any challenge
                                                                7    to the designation of a particular document or information.
                                                                8          24.     Each person who signs Exhibit A voluntarily submits to the jurisdiction
                                                                9    of the Court regarding this Order.
                                                                10         25.     Each person or entity to whom disclosure of any Designated Materials is
                                                                11   made agrees to subject himself/herself/itself to the jurisdiction of the Court. The
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   recipient of any Designated Materials provided under this Order shall maintain such
                                                                13   information in a secure and safe area and shall exercise due and proper care regarding
                                                                14   its storage, custody, and use so long as it remains so designated.
                                                                15         26.     There shall be no unauthorized disclosure outside of the Litigation of any
                                                                16   Designated Materials by any person authorized to have access under this Order. The
                                                                17   Parties are hereby ordered to safeguard all such documents, information and materials
                                                                18   to protect against disclosure to or use by any unauthorized persons or entities.
                                                                19         27.     The Parties may seek further stipulations or protective orders or
                                                                20   modification of this Order and may raise objections under and as allowed by
                                                                21   applicable rules, to any discovery requests made in the Litigation.
                                                                22         28.     Nothing in this Order shall require production of documents, information,
                                                                23   or other materials that a Party contends is protected from disclosure by the attorney-
                                                                24   client privilege, the work product doctrine, or other privilege, doctrine, or immunity.
                                                                25   If documents, information, or other materials subject to a claim of attorney-client
                                                                26   privilege, work product doctrine, or other privilege, doctrine, or immunity is
                                                                27   inadvertently or unintentionally produced, such production shall in no way prejudice
                                                                28
                                                                                                                 9                            8:19-CV-00804
                                                                                          STIPULATION AND PROTECTIVE ORDER
                                                                1    or otherwise constitute a waiver of, or estoppel as to, any such privilege, doctrine, or
                                                                2    immunity. Any Party who inadvertently or unintentionally produces documents,
                                                                3    information, or other materials it reasonably believes are protected under the attorney-
                                                                4    client privilege, work product doctrine, or other privilege, doctrine, or immunity may
                                                                5    obtain the return of such documents, information, or other materials by promptly
                                                                6    notifying the recipient(s), except for any pages containing privileged or otherwise
                                                                7    protected markings by the recipient(s), which pages shall instead be destroyed and
                                                                8    certified as such to the producing Party.
                                                                9          29.    This Order shall not be construed as, and does not constitute, a novation
                                                                10   of any existing obligations of confidentiality a Party may owe another Party or
                                                                11   otherwise by operation of law. To the extent they already exist, all such obligations
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   remain in full force and effect notwithstanding this Order.
                                                                13         30.    The Parties agree that the use and disclosure of certain Protected Health
                                                                14   Information between the Parties can be performed in the ordinary course of business
                                                                15   under HIPAA’s regulatory provisions regarding uses and disclosures related to
                                                                16   payment, treatment, or healthcare operations, including but not limited to 45 C.F.R. §§
                                                                17   164.501, 164.502, and 164.506.
                                                                18         31.    This Order shall survive and remain in effect after the termination of the
                                                                19   Litigation and of this case.
                                                                20         32.    Nothing in this Order shall restrict or otherwise affect the admissibility of
                                                                21   evidence in this Litigation.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                 10                           8:19-CV-00804
                                                                                         STIPULATION AND PROTECTIVE ORDER
                                                                1          SO STIPULATED.
                                                                2
                                                                3    DATED: July 24, 2019                           HUNTON ANDREWS KURTH LLP
                                                                4
                                                                5
                                                                                                                       By:     /s/ Ann Marie Mortimer
                                                                6                                                               Ann Marie Mortimer
                                                                                                                                Jason J. Kim
                                                                7                                                         Attorneys for Defendant
                                                                8                                                         BLUECROSS BLUESHIELD OF
                                                                                                                          TENNESSEE, INC.
                                                                9
                                                                10
                                                                     DATED: July 24, 2019                           GARNER HEALTH LAW
                                                                11                                                  CORPORATION
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                                                                       By:       /s/ Craig B. Garner
                                                                14                                                              Craig B. Garner
                                                                                                                                T. Mark Tubis
                                                                15                                                              Rochelle J. Bioteau
                                                                                                                          Attorneys for Plaintiff
                                                                16                                                        ABC SERVICES GROUP, INC.
                                                                17
                                                                18   * Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filing Party attests that all other
                                                                19   signatories listed above on whose behalf this filing is submitted concur in the filing’s
                                                                20   content and have authorized the filing.
                                                                21
                                                                22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                                                                23   DATED: August 5, 2019
                                                                24                                                     HON. DOUGLAS F. MCCORMICK
                                                                                                                       United States Magistrate Judge
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                  11                            8:19-CV-00804
                                                                                          STIPULATION AND PROTECTIVE ORDER
                                                                1                                           EXHIBIT A
                                                                2
                                                                                                   UNITED STATES DISTRICT COURT
                                                                3
                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                4
                                                                                                        SOUTHERN DIVISION
                                                                5
                                                                     ABC SERVICES GROUP, INC., a                 CASE NO.: 8:19-CV-00804-DOC-DFM
                                                                6
                                                                     Delaware corporation, in its capacity as    HON. DAVID O. CARTER
                                                                7    assignee for the benefit of creditors of
                                                                     MORNINGSIDE RECOVERY, LLC, a                AGREEMENT TO MAINTAIN
                                                                8
                                                                     California limited liability company,       CONFIDENTIALITY
                                                                9
                                                                                      Plaintiff,
                                                                10
                                                                11           v.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                     BLUECROSS BLUESHIELD OF
                                                                13   TENNESSEE, INC., a Tennessee
                                                                14   corporation; and DOES 1 through 20,
                                                                     inclusive,
                                                                15
                                                                16                    Defendants.

                                                                17              I, _______________________, have been given and read a copy of the
                                                                18   Stipulation Protective Order With HIPAA-Qualified Protections, entered in this
                                                                     matter. I understand and will strictly adhere to the contents of the order, materials
                                                                19   disclosed that are stamped “Confidential,” Attorney’s Eyes Only,” or “Protected
                                                                20   Health Information,” are subject to the order of this Court and I understand that I am
                                                                     prohibited from copying, disclosing, or otherwise using such material except as
                                                                21   provided by the Order. I understand that unauthorized disclosure of the stamped
                                                                22   confidential documents may cause injury to others and I agree to be subject to the
                                                                     personal jurisdiction of the Court to enforce my obligations under this agreement and
                                                                23   order and any proceeding that may be instituted for alleged violation thereto. I
                                                                24   understand also that my execution of this Agreement to Maintain Confidentiality,
                                                                     indicating my agreement to be bound by the order, is a prerequisite to my review of
                                                                25   any confidential materials.
                                                                26
                                                                     DATED: __________
                                                                27                                                   NAME
                                                                28

                                                                     112597.0000012 EMF_US 75150930v1           12                          8:19-CV-00804
                                                                                                STIPULATION AND PROTECTIVE ORDER
